Case 20-00610-als7     Doc 11   Filed 04/21/20 Entered 04/21/20 13:18:39        Desc Main
                                Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF IOWA

 In Re:                                     Chapter 7
                                            Bankruptcy No. 20-00610
 Nancy and Harold Gordon,
                                            MOTION FOR AUTHORITY TO
     Debtors.                               REDEEM PERSONAL PROPERTY
                                            AND APPROVAL OF ASSOCIATED
 Santander Consumer USA,                    FINANCING AND ATTORNEY FEES
                                            UNDER 11 U.S.C. § 722
 Creditor.


   COME NOW the Debtors and in support of the above-captioned Motion states:
   1. The item to be redeemed is tangible personal property intended primarily for
       personal, family or household use is more particularly described as follows:


       Year: 2014                 Make: Chrysler               Model: Town & Country


                                 VIN # 2C4RC1CG2ER336470


   2. The interest of the Debtors in such property is exempt or has been abandoned by
       the estate and the debt (which is secured by said property to the extent of the
       allowed secured claim of the Creditor) is a dischargeable consumer debt.
   3. The allowed secured claim of said Creditor for purposes of redemption, the
       “redemption value,” should be determined to be not more than $9,800.00.
   4. Arrangements have been made by the Debtors to pay to the said Creditor up to
       the aforesaid amount in a lump sum should this motion be granted.
   5. The payment for this proposed redemption is to be paid in full by the Debtors upon
       entry of an order approving the above-captioned Motion.


   WHEREFORE, the Debtors pray the Court to order Santander Consumer USA to
accept from the Debtors the lump sum payment of the redemption value and release their
lien of record. In the event the said Creditor objects to this motion, the Debtors requests
Case 20-00610-als7    Doc 11   Filed 04/21/20 Entered 04/21/20 13:18:39       Desc Main
                               Document     Page 2 of 3



the Court to determine the value of the property as of the time of the hearing on such
objection.

                                         MARKS LAW FIRM, P.C.

                                         /s/ Samuel Z. Marks______
                                         Samuel Z. Marks, IS9998821
                                         4225 University Avenue
                                         Des Moines, Iowa 50311
                                         (515) 276-7211
                                         FAX (515) 276-6280
                                         ATTORNEY FOR DEBTORS


                                         NOTICE
Notice is hereby given that unless an objection is made to this motion within 20 days
following the date of service below, an order sustaining the motion may be granted by the
Court.
Case 20-00610-als7       Doc 11    Filed 04/21/20 Entered 04/21/20 13:18:39               Desc Main
                                   Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE
I hereby certify that on April 21, 2020, a copy of Motion to Redeem was served electronically or by
regular United States mail to all interested parties, the Trustee and all creditors listed below.

AES/PHEAA
Affinity Credit Union
American Profit Recovery
Central States Medicine
Citibank/Sears
Client Services
Comenity Bank/Maurices
Country Door/Swiss Colony
Credit Bureau Services of Iowa, Inc.
Des Moines Orthopaedic Surgeons
Des Moines Orthopedic Surgeons PC
General Serives Bureau
Great Call
Iowa Diagnostic Imaging and Procedure
Iowa Diagnostic Imaging and Procedure
Jacob Lawrence Stodoloa
Jerfferson capital systems, LLC
LoanCare LLC
LVNV Funding LLC
LVNV Funding/Resurgent Capital
LVNV Funding/Resurgent Capital
LVNV Funding/Resurgent Capital
Midland Credit Management Inc
Midland Fund
Monarch Recovery Management
Nebraska Furniture Mart
OneMain Financial
Portfolio Recovery
Portfolio Recovery
Portfolio Recovery
Portfolio Recovery
Santander Consumer USA
Steven Albert Linder
Synchrony Bank
Target
TD Bank, USA
The CBE Group, Inc
Unity Point Health
Verizon



                                                       /s/ Samuel Z. Marks
                                                       Samuel Z. Marks
                                                       Marks Law Firm, P.C.
                                                       4225 University Ave.
                                                       Des Moines, IA 50311
                                                       (515) 276-7211Fax:(515) 276-6280
                                                       Office@markslawdm.com
